Per Curiam. On March 26, 1998, we issued an order for Steve Kirk to appear before this court at 9:00 a.m., Thursday, April 9, 1998, to show cause why he should not be held in contempt of court for failure to file an appellant’s brief after a final extension had been granted.  Steve Kirk appeared on April 9, 1998. At that time, he entered a plea of not guilty and requested a hearing. Therefore, we appoint the Honorable Jack Lessenberry as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Steve Kirk should be held in contempt.